Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Great Britain on 04/30/2018. It is noted, however, that applicant has not filed a certified copy of the GB 1807026.8 application as required by 37 CFR 1.55. See MPEP 215.01.

Response to Arguments

Applicant’s arguments with respect to claims 1, 10, 11 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. Publication no. 20040256474) in view of Gaucher (US Patent No. 6175860).

For Claim 1, Park teaches: A system for controlling a robotic device in an indoor environment, comprising: 

a receiving unit of a robotic device configured to wirelessly receive ([0028], disclosing a mobile sensor i.e. mobile robot. Figure 3 and [0010], disclosing mobile sensor to have wireless transmitting/receiving part 22), from at least a portion of a mains power line, a modulated electromagnetic signal leaked by the mains power line, the mains power line carrying a modulated alternating current signal ([0028-0030], disclosing mobile sensor 10, the indoor environmental control device 40 and control server 30 are linked to one another through a home network. PLC gateway constructs the home network. Therefore Mobile device 10 is connected to environmental control device 40 through wireless access point 52 and PLC gateway 50. Power line communication is established utilizing mains power line, and mains power line carries a modulated alternating current signal. Figures 2-3 and [0036], disclosing controller 24 controls the speaker 18 to output a controlled result as a voice, wherein the 

a demodulator of the robotic device configured to demodulate the modulated electromagnetic signal and extract one or more data signals from the demodulated electromagnetic signal (Figure 3 and [0010], disclosing mobile sensor to have wireless transmitting/receiving part 22. A wireless signal is an electromagnetic signal, as mobile sensor has a transmitting/receiving part, it demodulates the received signal to extract the data signal); 



a control unit configured to control one or more actuators of a robotic device based on the control data ([0027-0033], disclosing control server issues moving command to mobile sensor and controller 24 drives motor of mobile sensor base on the moving command. [0036], disclosing controller 24 controls the speaker 18 to output a controlled result as a voice, wherein the controlled result is transmitted from the indoor environmental control device 40 to the mobile sensor 10 through the control server 30, thereby allowing a user to easily know the indoor environments. Therefore control result signal originates at environmental control device, leaks through mains power line and is received by mobile sensor. Controller of mobile device actuates speaker to output voice signal based on control result) and 

wherein the modulated alternating current signal comprises: an alternating current signal with a frequency in the range 50 to 60 Hertz ([0028-0030], disclosing a PLC gateway, as it is a PLC network it utilizes power line AC current and power AC current is 50-60 hertz); and
 


Park teaches of receiving an electromagnetic signal leaked from mains power line through access point 52 and PLC gateway 50, therefore Park does not teach that signal is directly received from the line.
Gaucher teaches of devices receiving an electromagnetic signal directly from mains power line (column 2 lines 39-48, disclosing and RF field is created around AC power network of indoor environment and the power network serves as receiving and transmitting antenna, therefore electromagnetic signal is wirelessly transmitted by the AC power network. Column 4 lines 6-12, disclosing power line communications system that radiates an RF field and this leakage (RF field) is used as part of communication system. Column 6 lines 8-33 and figure 3, disclosing RF field 15 is generated around home by AC power network and a two way communication is established with automobile).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Park to utilize mains line to transmit and receive electromagnetic signal directly as taught by Gaucher to maximize communication range throughout the building.

As modified uses WLAN for communication and it cannot be combined with modification of Gaucher. Therefore modified Park does not teach “one or more data signals with a frequency greater than the frequency of the alternating current signal”.

However as wireless communication is modified through Gaucher to receive signal directly from mains line, Gaucher teaches one or more data signals with a frequency greater than the frequency of the alternating current signal (column 4 lines-9, disclosing AC power line radiating between 1 and 30MHz i.e. greater than AC current frequency of 50/60 Hz).

It would have been obvious to one having ordinary skill in the art to further modify art of Park to have one or more data signals with a frequency greater than the frequency of the alternating current signal as taught by Gaucher to maintain integral features of power line communication consistent with Gaucher. 

For Claim 2, Park modified through Gaucher teaches: A system according to claim 1, wherein the mains power line is positioned within at least one of a wall, a ceiling and a floor (mains power line is a power line running in the house, the outlets of the power line are on walls).

For Claim 3, Park modified through Gaucher teaches: A system according to claim 1, wherein the mains power line carries one or more from the list consisting of: 

a frequency modulated alternating current signal; 

an amplitude modulated alternating current signal; a phase modulated alternating current signal; 

a polarisation modulated alternating current signal; and 


Although only one type of modulation is required by the claim, Gaucher teaches of multiple modulation techniques (column 7 lines 20-22, disclosing multiple modulation techniques can be employed).

Therefore it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Park to use modulation technique through teaching of Gaucher that best suits the requirement of the network.

For Claim 4, Park modified through Gaucher teaches: A system according to claim 1, wherein the one or more data signals comprise data indicating a position of the receiving unit relative to one or more walls comprising one or more mains power lines (Figure 5 S14 showing mobile sensing unit transmitting position information to control server. Figure 4 and [0041-0046], disclosing control server estimates indoor environment).


For Claim 5, Park modified through Gaucher teaches: A system according to claim 1, 
Park does not teach: wherein the processor is configured to “store the control data in association with data indicating a position of the receiving unit at the time when the modulated electromagnetic signal is received”.

However control server collects location data of mobile sensor and estimates indoor environment using real time estimate algorithm( Figure 4 and [0041-0046], disclosing indoor 
enough information on the position and the indoor environments, the control server 30 transmits a command to the mobile sensor 10 to move and further sense the indoor environments). Furthermore mobile sensor can detect and operate around the obstacle ([0040], disclosing mobile sensor detects obstacles through obstacle sensor so that mobile sensor can cope with the obstacle).
It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Park to configure mobile sensor to store data associated with position to independently estimate the environment it is being operated at. This will provide mobile sensor ability to spend less time and processing power to navigate in the environment as well as provide sensed indoor information accurately.

For Claim 6, Park modified through Gaucher teaches: A system according to claim 5, 

Park does not teach: wherein the processor is configured to generate a map for an indoor environment based on the control data and the data indicating the position of the robotic device at the time when the modulated electromagnetic signal was received, to store the generated map, and to control the one or more actuators of the robotic device in accordance with the generated map, wherein the map includes one or more walls for the indoor environment.

The mobile sensor of Park does not generate map of the indoor environment, however the control server generates a map of indoor environment based on  location information 

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify Park to have wherein the processor is configured to generate a map for an indoor environment based on the control data and the data indicating the position of the robotic device at the time when the modulated electromagnetic signal was received, to store the generated map, and to control the one or more actuators of the robotic device in accordance with the generated map, wherein the map includes one or more walls for the indoor environment as taught by Park. This will enable mobile sensor to navigate faster in the environment without the expanse of communication time spent between control server and mobile sensor.

For Claim 7, Park modified through Gaucher teaches: A system according to claim 6,
Park does not teach: wherein the map for the indoor environment includes one or more additional walls representing virtual walls.

However Park teaches of imaginary lines to estimate the indoor environment (Figure 4 and [0041-0046], disclosing control server estimates indoor environment based on information received from mobile sensor). Furthermore mobile sensor can detect and operate around the obstacle ([0040], disclosing mobile sensor detects obstacles through obstacle sensor so that mobile sensor can cope with the obstacle.  Walls are obstacles as mobile sensor cannot move through them, it can only operate around them. As the environment is estimated through imaginary lines lattice, there will be no temperature and air cleanness information gathered for lines overlaid on the walls).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Park to superimpose virtual walls to inhibit mobile sensor to operate in a region that is harmful or unnecessary for data collection of mobile sensor.

For Claim 8, Park modified through Gaucher teaches:  A system according to claim 7, 
Park does not teach: wherein a position of a virtual wall is determined based on a “position of the one or more walls of the indoor environment”.

Park teaches that mobile sensor can detect and operate around the obstacle ([0040], disclosing mobile sensor detects obstacles through obstacle sensor so that mobile sensor can cope with the obstacle.  Walls are obstacles as mobile sensor cannot move through them, it can only operate around them. As the environment is estimated through imaginary lines lattice, there will be no temperature and air cleanness information gathered for lines overlaid on the walls).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Park to position a virtual wall based on position of one or more walls in the environment to define safe operating boundary of mobile sensor. Doing so will introduce a safety buffer for mobile sensor to operate near and around the obstacles i.e. walls. 


For Claim 9, Park modified through Gaucher teaches: A system according to claim 1, 

Park further teaches: wherein the control unit is configured to control the one or more actuators of the robotic device in response to the modulated electromagnetic signal in real time (Figure 1 and [0027], disclosing control server 30 and mobile sensor 10. Figure 5 step S12 showing control server issues a moving command to mobile sensor. Figure 3 showing 2 way communication between controller 24 and wireless transmitting/receiving part 22, hence data signal from 30 is processed in controller. [0033], disclosing driver 20 drives motor in the mobile sensor in response to control signal from controller 24. Therefore Control unit controls the robotic device in response to modulated electromagnetic signal received in real time. [0034-0036], disclosing user gives a voice command to mobile device, that command is coded and sent to control server, control server sends control command to environmental control device. [0036], disclosing mobile sensor outputs controlled result as voice through speaker and controlled result signal is sent by environmental control device. Therefore user sends a command and receives a feedback i.e. speaker of mobile is actuated in real time).

For Claim 10, Park teaches: An entertainment system adapted to control a robotic device in an indoor environment, comprising: a processor configured to generate control data 
 	
a modulator configured to modulate an alternating current signal of a mains power line using the generated control data to create a modulated alternating current signal ([0028-0036], disclosing mobile sensor 10, environmental control device 40 and control server 30 are linked to one another through a home network. PLC gateway constructs the home network. Power line communication is established utilizing mains power line, and mains power line carries a modulated alternating current signal. Control server is connected to wireless access point to communicate with transmitting/receiving part of mobile sensor and through PLC gateway 50 to environmental control device. Control server controls environmental control device and environmental control device transmits controlled result that is output by speaker of mobile 

thereby causing the mains power line to leak a modulated electromagnetic signal comprising the control data that is wirelessly detectable by a controlled robotic device ([0029-0030], disclosing mobile sensor 20 has wireless transmitting/receiving part 22 and that is coupled with wireless access point 52. The modulated electromagnetic signal is leaked through wireless access point and detected by transmitting/receiving part of mobile sensor. Furthermore figures 2-3 and [0036], disclosing controller 24 controls the speaker 18 to output a controlled result as a voice, wherein the controlled result is transmitted from the indoor environmental control device 40 to the mobile sensor 10 through the control server 30, thereby allowing a user to easily know the indoor environments. Control result signal is sent by environmental control device 40 through mains power line, the result signal is leaked to control server through PLC gateway 50, and then leaked wirelessly through wireless access point 52, and that signal is received by mobile device 10); 

wherein the modulated alternating current signal comprises: an alternating current signal with a frequency in the range 50 to 60 Hertz ([0028-0020], disclosing a PLC gateway, as it is a PLC network it utilizes power line AC current and power AC current is 50-60 hertz); and 



Park teaches of receiving an electromagnetic signal leaked from mains power line through access point 52 and PLC gateway 50, therefore Park does not teach that signal is directly received from the line.
Gaucher teaches of devices receiving an electromagnetic signal directly from mains power line (column 2 lines 39-48, disclosing and RF field is created around AC power network of indoor environment and the power network serves as receiving and transmitting antenna, therefore electromagnetic signal is wirelessly transmitted by the AC power network. Column 4 lines 6-12, disclosing power line communications system that radiates an RF field and this leakage (RF field) is used as part of communication system. Column 6 lines 8-33 and figure 3, disclosing RF field 15 is generated around home by AC power network and a two way communication is established with automobile).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Park to utilize mains line to transmit and receive electromagnetic signal directly as taught by Gaucher to maximize communication range throughout the building.

As modified uses WLAN for communication and it cannot be combined with modification of Gaucher. Therefore modified Park does not teach “one or more data signals with a frequency greater than the frequency of the alternating current signal”.

However as wireless communication is modified through Gaucher to receive signal directly from mains line, Gaucher teaches one or more data signals with a frequency greater than the frequency of the alternating current signal (column 4 lines-9, disclosing AC power line radiating between 1 and 30MHz i.e. greater than AC current frequency of 50/60 Hz).

It would have been obvious to one having ordinary skill in the art to further modify art of Park to have one or more data signals with a frequency greater than the frequency of the alternating current signal as taught by Gaucher to maintain integral features of power line communication consistent with Gaucher. 

For Claim 11, Park teaches: A method of controlling a robotic device in an indoor environment, comprising: 

wirelessly receiving ([0033], disclosing driver 20 drives motor in the mobile sensor in response to control signal from controller 24. [0028], disclosing a mobile sensor i.e. mobile robot. Figure 3 and [0010], disclosing mobile sensor to have wireless transmitting/receiving part 22), 

from at least a portion of a mains power line, a modulated electromagnetic signal leaked by the mains power line, the mains power line carrying a modulated alternating current signal ([0028-0030], disclosing mobile sensor 10, the indoor environmental control device 40 and control server 30 are linked to one another through a home network. PLC gateway constructs the home network. Therefore Mobile device 10 is connected to environmental control device 40 through 

demodulating the modulated electromagnetic signal; extracting one or more data signals from the demodulated electromagnetic signal (Figure 3 and [0010], disclosing mobile sensor to have wireless transmitting/receiving part 22. A wireless signal is an electromagnetic signal, as mobile sensor has a transmitting/receiving part, it demodulates the received signal to extract the data signal); 

generating control data based on the one or more data signals (Figure 1 and [0027], disclosing control server 30 and mobile sensor 10. Figure 5 step S12 showing control server issues a moving command to mobile sensor. Figure 3 showing 2 way communication between controller 24 and wireless transmitting/receiving part 22, hence data signal from 30 is processed in controller. [0033], disclosing driver 20 drives motor in the mobile sensor in response to control signal from controller 24. [0036], disclosing mobile device outputs voice signal that is transmitted from indoor environmental control device. [0048], disclosing control server may be added to environmental control device. Therefore when control server is added to 
controlling one or more actuators of a robotic device based on the control data ([0036], disclosing controller 24 controls the speaker 18 to output a controlled result as a voice, wherein the controlled result is transmitted from the indoor environmental control device 40 to the mobile sensor 10 through the control server 30, thereby allowing a user to easily know the indoor environments. Therefore control result signal originates at environmental control device, leaks through mains power line and is received by mobile sensor. Controller of mobile device actuates speaker to output voice signal based on control result. As explained above, control server controls motor of mobile sensor through wireless commands and when the control serves is added to environmental control device, it sends signal that makes mobile sensor to actuate its speaker and motor); 

wherein the modulated alternating current signal comprises: an alternating current signal with a frequency in the range 50 to 60 Hertz ([0028-0020], disclosing a PLC gateway, as it is a PLC network it utilizes power line AC current and power AC current is 50-60 hertz); and 

one or more data signals with a frequency greater than the frequency of the alternating current signal ([0032], disclosing wireless LAN for wireless communication. WLAN operates at 2.4GHz which is greater than AC current signal frequency).

	Park teaches of receiving an electromagnetic signal leaked from mains power line through access point 52 and PLC gateway 50, therefore Park does not teach that signal is directly received from the line.

Gaucher teaches of devices receiving an electromagnetic signal directly from mains power line (column 2 lines 39-48, disclosing and RF field is created around AC power network of indoor environment and the power network serves as receiving and transmitting antenna, therefore electromagnetic signal is wirelessly transmitted by the AC power network. Column 4 lines 6-12, disclosing power line communications system that radiates an RF field and this leakage (RF field) is used as part of communication system. Column 6 lines 8-33 and figure 3, disclosing RF field 15 is generated around home by AC power network and a two way communication is established with automobile).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Park to utilize mains line to transmit and receive electromagnetic signal directly as taught by Gaucher to maximize communication range throughout the building.

As modified uses WLAN for communication and it cannot be combined with modification of Gaucher. Therefore modified Park does not teach “one or more data signals with a frequency greater than the frequency of the alternating current signal”.

However as wireless communication is modified through Gaucher to receive signal directly from mains line, Gaucher teaches one or more data signals with a frequency greater than the frequency of the alternating current signal (column 4 lines-9, disclosing AC power line radiating between 1 and 30MHz i.e. greater than AC current frequency of 50/60 Hz).



For Claim 12, Park modified through Gaucher teaches: A method according to claim 11, wherein the one or more data signals comprise data indicating a position of one or more walls of the indoor environment ((Figure 4 and [0041-0046], disclosing control server estimates indoor environment based on information received from mobile sensor. [0040], disclosing mobile sensor detects obstacles through obstacle sensor so that mobile sensor can cope with the obstacle.  Walls are obstacles as mobile sensor cannot move through them, it can only operate around them. As the environment is estimated through imaginary lines lattice, there will be no temperature and air cleanness information gathered for lines overlaid on the walls. Hence position of walls is recognized).

For Claim 13, Park modified through Gaucher teaches: A method according to claim 11, 

Park further teaches: further comprising: storing the control data in association with data indicating a position of a robotic device at the time when the modulated electromagnetic signal was received ( Figure4 and [0041-0046], disclosing indoor environment is estimated based on position information of mobile sensor by using real time estimate algorithm. As it estimating the environment is storing the indicated position at the time when the signal is received); generating a map for an indoor environment based on the control data and the data indicating the position of the robotic device at the time when the modulated electromagnetic signal was 

Park does not explicitly disclose: and controlling the one or more actuators of the robotic device in accordance with the generated map.

However, Park does disclose collecting information of entire environment and if data is not enough for a particular section, the mobile sensor is commanded to move into the region with missing information (Figure 4 and [0041-0046], disclosing control server estimates indoor environment based on information received from mobile sensor, and commands mobile sensor to move towards the environment to further sense environment). Mobile sensor detects obstacles and copes with them ([0040], disclosing mobile sensor detects and copes with detected obstacle). Park also estimates map of the environment based on position recognized by mobile sensor and other information([0014], disclosing map is based on information on position recognized by position recognizer and information on the indoor environments received from mobile sensor. [0036], disclosing mobile sensor outputs controlled result s voice and controlled result is send from environment control device. Sound output allows a user to easily know the indoor environments).

Therefore it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Park to control mobile sensor based on generated map. Doing so will enable mobile sensor to operate efficiently and independently throughout indoor environment. Additionally it will allow mobile sensor to reach a position to 
For Claim 14, Park teaches: A non-transitory, computer-readable storage medium containing computer software which, when executed by a computer, causes the computer to carry out actions, comprising: 

wirelessly receiving (Figure 3 showing mobile sensor to have a controller 24 and wireless transmitting/receiving part 22. Device has sensors, recognizers and a driver therefore it contains software to process information from sensors, recognizers and wireless TX/RX part), from at least a portion of a mains power line, a modulated electromagnetic signal leaked by the mains power line, the mains power line carrying a modulated alternating current signal ([0028-0030], disclosing mobile sensor is connected through a home network. PLC gateway constructs the home network. Power line communication is established utilizing mains power line, and mains power line carries a modulated alternating current signal);

demodulating the modulated electromagnetic signal ([0028-0030], disclosing mobile sensor 10, the indoor environmental control device 40 and control server 30 are linked to one another through a home network. PLC gateway constructs the home network. Therefore Mobile device 10 is connected to environmental control device 40 through wireless access point 52 and PLC gateway 50. Power line communication is established utilizing mains power line, and mains power line carries a modulated alternating current signal. Figures 2-3 and [0036], disclosing controller 24 controls the speaker 18 to output a controlled result as a voice, wherein the controlled result is transmitted from the indoor environmental control device 40 to the mobile 

extracting one or more data signals from the demodulated electromagnetic signal (Figure 3 and [0010], disclosing mobile sensor to have wireless transmitting/receiving part 22. A wireless signal is an electromagnetic signal, as mobile sensor has a transmitting/receiving part, it demodulates the received signal to extract the data signal); 

generating control data based on the one or more data signals (Figure 1 and [0027], disclosing control server 30 and mobile sensor 10. Figure 5 step S12 showing control server issues a moving command to mobile sensor. Figure 3 showing 2 way communication between controller 24 and wireless transmitting/receiving part 22, hence data signal from 30 is processed in controller. [0033], disclosing driver 20 drives motor in the mobile sensor in response to control signal from controller 24. [0036], disclosing mobile device outputs voice signal that is transmitted from indoor environmental control device. Furthermore as explained above, mobile sensor moves and senses the environment when commanded so by environmental control device); and 


 
wherein the modulated alternating current signal comprises: 

an alternating current signal with a frequency in the range 50 to 60 Hertz ([0028-0030], disclosing a PLC gateway, as it is a PLC network it utilizes power line AC current and power AC current is 50-60 hertz); and 

one or more data signals with a frequency greater than the frequency of the alternating current signal ([0032], disclosing wireless LAN for wireless communication). WLAN operates at 2.4GHz which is greater than AC current signal frequency).

Park teaches of receiving an electromagnetic signal leaked from mains power line through access point 52 and PLC gateway 50, therefore Park does not teach that signal is directly received from the line.

Gaucher teaches of devices receiving an electromagnetic signal directly from mains power line (column 2 lines 39-48, disclosing and RF field is created around AC power network of 

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Park to utilize mains line to transmit and receive electromagnetic signal directly as taught by Gaucher to maximize communication range throughout the building.

As modified uses WLAN for communication and it cannot be combined with modification of Gaucher. Therefore modified Park does not teach “one or more data signals with a frequency greater than the frequency of the alternating current signal”.

However as wireless communication is modified through Gaucher to receive signal directly from mains line, Gaucher teaches one or more data signals with a frequency greater than the frequency of the alternating current signal (column 4 lines-9, disclosing AC power line radiating between 1 and 30MHz i.e. greater than AC current frequency of 50/60 Hz).

It would have been obvious to one having ordinary skill in the art to further modify art of Park to have one or more data signals with a frequency greater than the frequency of the 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703.  The examiner can normally be reached on Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARSLAN AZHAR/               Examiner, Art Unit 3664                                                                                                                                                                                         

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664